EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Anderson on 02/09/2022.

The application has been amended as follows: 

1. (Currently Amended) An augmented reality system, comprising: 
one or more processors; and 
one or more storage devices storing instructions that, when executed, configure the one or more processors to perform operations comprising: 
identifying a writing object in a video feed being displayed in an augmented reality viewer; 
identifying a tip of the writing object based on a contour of the writing object; 
tracking movements of the tip in the augmented reality viewer; 
estimating a range of motion of the tip based on the tracked movements; 
determining when an additional object is predicted to obscure the tip in the range of motion; 

tracking movements of the erasing object to determine an estimated movement of the tip based on a movement estimation model correlating movements of the erasing object with movements of the tip; 
detecting an erase-mode signal, 
tracking additional movements of the erasing object in the augmented reality viewer based on the detected erase-mode signal; 
generating a virtual file, the virtual file storing the estimated movements of the tip and the tracked additional movements of the erasing object; 
and generating a text file by performing an image recognition operation associating the estimated movements of the tip and the tracked additional movements of the erasing object stored in the virtual file with one or more characters.

19. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to operate an augmented reality system, the operations comprising: 
identifying a writing object in a video feed being displayed in an augmented reality viewer; 
identify a tip of the writing object based on a contour of the writing object; 
tracking movements of the tip in the augmented reality viewer; 

determining when an additional object is predicted to obscure the tip in the range of motion; 
identifying, based on the determination that the additional object is predicted to obscure the tip, an erasing object of the writing object different from the tip; 
tracking movements of the erasing object to determine an estimated movement of the tip based on a movement estimation model correlating movements of the erasing object with movements of the tip; 
detecting an erase-mode signal, 
tracking additional movements of the erasing object in the augmented reality viewer based on the detected erase-mode signal; 
generating a virtual file, the virtual file storing the estimated movements of the tip and the tracked additional movements of the erasing object; 
and generating a text file by performing an image recognition operation associating the estimated movements of the tip and the tracked additional movements of the erasing object stored in the virtual file with one or more characters.

20. (Currently Amended) A computer-implemented method for generating augmented reality images, the method comprising: 
identifying a writing object in a video feed being displayed in an augmented reality viewer; 
identify a tip of the writing object based on a contour of the writing object; 
tracking movements of the tip in the augmented reality viewer; 

determining when an additional object is predicted to obscure the tip in the range of motion; 
identifying, based on the determination that the additional object is predicted to obscure the tip, an erasing object of the writing object different from the tip; 
tracking movements of the erasing object to determine an estimated movement of the tip based on a movement estimation model correlating movements of the erasing object with movements of the tip; 
detecting an erase-mode signal, 
tracking additional movements of the erasing object in the augmented reality viewer based on the detected erase-mode signal; 
generating a virtual file, the virtual file storing the estimated movements of the tip and the tracked additional movements of the erasing object; 
and generating a text file by performing an image recognition operation associating the estimated movements of the tip and the tracked additional movements of the erasing object stored in the virtual file with one or more characters.

Claims 2-18 remain as previously presented in the amendment submitted on 12/30/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:


“estimating a range of motion of the tip based on the tracked movements; determining when an additional object is predicted to obscure the tip in the range of motion; identifying, based on the determination that the additional object is predicted to obscure the tip, an erasing object of the writing object different from the tip; tracking movements of the erasing object to determine an estimated movement of the tip based on a movement estimation model correlating movements of the erasing object with movements of the tip; detecting an erase-mode signal, tracking additional movements of the erasing object in the augmented reality viewer based on the detected erase-mode signal;”

Regarding Claim 19, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“estimating a range of motion of the tip based on the tracked movements; determining when an additional object is predicted to obscure the tip in the range of motion; identifying, based on the determination that the additional object is predicted to obscure the tip, an erasing object of the writing object different from the tip; tracking movements of the erasing object to determine an estimated movement of the tip based on a movement estimation model correlating movements of the erasing object with movements of the tip; detecting an erase-mode signal, tracking additional movements of the erasing object in the augmented reality viewer based on the detected erase-mode signal;”


“estimating a range of motion of the tip based on the tracked movements; determining when an additional object is predicted to obscure the tip in the range of motion; identifying, based on the determination that the additional object is predicted to obscure the tip, an erasing object of the writing object different from the tip; tracking movements of the erasing object to determine an estimated movement of the tip based on a movement estimation model correlating movements of the erasing object with movements of the tip; detecting an erase-mode signal, tracking additional movements of the erasing object in the augmented reality viewer based on the detected erase-mode signal;”

These limitations, in specific combination as recited in independent claims 1, 19, and 20 define the patentability of these claims. Dependent claims 2-18 are allowed for at least the same rationale.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./           Examiner, Art Unit 2173                                                                                                                                                                                             
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173